           Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 1 of 7 Page ID #:1


AO 91 (Rev. 11/11) Criminal Complaint(Rev. by USAO on 3/12/20)                            ❑Original      ❑Duplicate Original


             L ODGED
          ci_cax i!.s.n~s7xrc.rrouni
                                                       UNITED STATES DISTRICT COURT                                                   F11.ED
                                                                                                                             ci.ewc,u.s. msTwcr couxr
              4i28i2o21                                                   for the
    l:F:h'7'RAL UtSTRICI OF(;ALI}UIUifA                                                                                      04/28/2021
    UY:            c~ n _.._..        [)Ii:Yi13~I1.
                                                                                                                        CENTRAL D151RICf UF'CALIFOILVUI
                                                               Central District of California
                                                                                                                                               i



 United States of America

                                 v.
                                                                                    Case No. 8:21-mj-00297-DUTY
 CARLOS ALBERTO VILLALOBOS,

                                 Defendant


                                                       CRIMINAL COMPLAINT BY TELEPHONE
                                                      OR OTHER RELIABLE ELECTRONIC MEANS

            I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of April 27, 2021 in the county of Orange in the Central District of California, the

defendant violated:

               Code Section                                                         Offense Description

                18 U.S.C. § 922(g)(l)                                               Felon in possession of a firearm

            This criminal complaint is based on these facts:

             Please see attached affidavit.

            D Continued on the attached sheet.

                                                                                                            /s/
                                                                                                   Complainant's signature

                                                                                       Carlo Romero Guzman, HSI Special Agent
                                                                                                      Printed name and ti!le
 Attested to by the applicant in accordance with the requirements of Fed.                                   . P. 4.    y tel         one.

                                      April 28, 2021
 Date:
                                                                                                        Judge 's signature


 City and state: Santa Ana, California                                                  Hon. John D. Early, U.S. Magistrate Judge
                                                                                                      Printed name and title


B. Lichtman x3035
Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 2 of 7 Page ID #:2




                              '1~ LIL1T Tf ~fT R~




     I, Carlo Romero Guzman, being duly sworn, declare and state

as follows:

                           I. INTRODUCTION

     1.    I am currently employed by the United States

Department of Homeland Security (~~DHS"), Immigration & Customs

Enforcement (~~ICE"), Homeland Security Investigations (~~HSI"),

as a Special Agent ("SA").    I have been so employed since August

2016, and I am presently assigned to the Narcotics Group in San

Francisco, California.

     2.    I am an `investigative or law enforcement officer of

the United States" within the meaning of Title 18, United States

Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of, and to

make arrests for, offenses enumerated in Title 18, United States

Code, Section 2516.    I have also been cross-designated by the

Drug Enforcement Administration and am empowered to investigate

and make arrests for offenses under Title 21 of the United

States Code.

      3.   I received 25 weeks of law enforcement training at the

Federal Law Enforcement Training Center in Glynco, Georgia.        The

training curriculum covered topics including drug and firearm

investigations, federal firearms and controlled substances laws,

identification of controlled substances, physical and electronic

surveillance, undercover operations, financial investigation,

money laundering techniques, and the general operation of drug

trafficking organizations.


                                       1
Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 3 of 7 Page ID #:3




     4.    During my employment as an HSI SA, I have participated

in several controlled substance investigations as the primary

case agent and in a supporting role.     I have also participated

in federal firearm prosecutions.     Moreover, I have assisted in

the execution of federal and state search and arrest warrants

related to controlled substance and firearm violations. I

personally participated in the investigation discussed in this

affidavit as the lead case agent, and I am familiar with the

facts and circumstances of the investigation.

                       II. PURPOSE OF AFFIDAVIT

     5.    This affidavit is made in support of a criminal

complaint against Carlos Alberto VILLALOBOS (~~VILLALOBOS")

charging him with a violation of 18 U.S.C. ~ 922(g)(1) (felon in

possession of a firearm).

      6.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.     Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                   III. STATEMENT OF PROBABLE CAUSE

      7.     Based on my personal involvement in a case that

occurred on April 27, 2021 and based on my discussion with other
Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 4 of 7 Page ID #:4




law enforcement personnel involved in the case, I have learned

the following facts:

     A.     Arrest of VILLALOSOS

     8.     On April 23, 2021, the government obtained a search

warrant to search a single-family residence located at 407

Enclave Circle, Apt. 203, Costa Mesa, California 92626 (the

"Subject Premises").1    The Subject Premises is a two-bedroom

residence.

     9.     On April 27, 2021, agents executed the above-mentioned

search warrant at approximately 7:20 a.m.      Upon entry to the

Subject Premises, agents observed a Hispanic male later

identified as VILLALOBOS sleeping on a bed within one of the two

bedrooms at the residence.     At that point, VILLALOBOS was placed

in handcuffs and detained.

      10.    Within the bedroom where VILLALOBOS was encountered,

agents found two firearms on top of a dresser, alongside a brick

consisting of a white powdery substance, which tested

presumptively positive for the presence of cocaine.

      11.    The two firearms recovered from the bedroom where

VILLALOBOS was encountered were identified as a Glock 42 bearing

serial number ADXS880 and a Glock 48 bearing serial number

BLWE374.     Agents also found VILLALOBOS' California driver's

license, his United States passport, and tax records and mail

bearing VILLALOBOS' name within the same bedroom.       Shortly after




     1 The search warrant was issued in Case No. 8:21-MJ-00285 by
the Honorable Autumn D. Spaeth, United States Magistrate Judge
for the Central District of California.
                                   3
Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 5 of 7 Page ID #:5




these items were recovered from the bedroom, VILLALOBOS was

placed under arrest.

     12.    Based on previous investigation in this case including

surveillance, before they executed the search warrant at the

Subject Premises, agents knew that VILLALOBOS resided there, as

well as a second individual known to law enforcement, who was

known to be involved in narcotics dealing himself (the

"roommate").    During the execution of the search warrant, agents

searched the second bedroom of the Subject Premises, where they

found items they believe to be associated with the roommate,

including items of clothing.2

      13.   In addition to the aforementioned brick of suspected

cocaine that was found inside the bedroom believed to be used by

VILLALOBOS, during their search of other portions of the Subject

Premises, agents also seized approximately 31.1 kilograms of

cocaine, approximately 129 pounds of solid methamphetamine,

approximately two pounds of liquid methamphetamine, and

approximately two pounds of marijuana.      During the search,

agents also recovered approximately 1,000 blue pills which

appeared to be counterfeit Oxycodone pills, based on the

training and experience of the agents executing the search

warrant.




     2 During the search of the bedroom where VILLALOBOS was
encountered and his personal identification documents were
recovered, agents did not locate anything leading them to
believe that the roommate resided in that bedroom.

                                   4
Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 6 of 7 Page ID #:6




     B.     VILLALOBOS' Criminal History

     14.    Based on my review of VILLALOBOS' criminal history, I

learned that VILLALOBOS has multiple previous felony convictions

that include the following:

            a.   Possession/Purchase for Sale of a

Narcotic/Controlled Substance, in violation of California Health

& Safety Code § 11351, in the Superior Court of California,

County of Orange, case number 17CF0309, on or about February 27,

2018, for which he was sentenced to 2 years in prison;

            b.   Possession of a Controlled Substance While Armed,

in violation of California Health & Safety Code § 11370.1(A), in

the Superior Court of California, County of Orange, case number

17HF1362, on or about February 27, 2018, for which he was

sentenced to 2 years in prison; and

            c.   Possession of a Controlled Substance for Sale

While Armed, in violation of California Health & Safety Code

§ 11370.1(A), in the Superior Court of California, County of

Orange, case number 15HF0128, on or about August 24, 2015, for

which he was sentenced to 180 days' jail.

     C. Interstate Nexus

      15.   On April 27, 2021, HSI SA Michael Rodriguez forwarded

photographs of the two firearms recovered to ATF Special Agent

Jeff Davis, who is an interstate nexus expert. On the same date,

I spoke with SA Davis, who communicated to me that both firearms

were commercially manufactured by Glock.      SA Davis determined

that the Glock 42 firearm recovered from the Subject Premises


                                   5
Case 8:21-mj-00297-DUTY Document 1 Filed 04/28/21 Page 7 of 7 Page ID #:7




was manufactured in Georgia, and that the Glock 48 firearm

recovered from the Subject Premises was manufactured in Austria.

SA Davis concluded that, because the firearms were recovered in

California, the firearms must have moved in interstate and

foreign commerce, respectively.

                            IV. CONCLUSION

      16.   For all the reasons described above, there is probable

cause to believe that VILLALOBOS has committed a violation of 18

U.S.C. § 922(g)(1) (felon in possession of a firearm).



                                                  /s/
                                        Carlo Romero Guzman
                                        HSI Special Agent


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
tplep~ne o} this 2~h da~f
A ri1// 20~     ~~~    / ~~    ,~


  N~RABLE JOHN D. EARLY
  ITED STATES MAGISTRATE




                                    D
